DETAILED ACTION

In response to RCE filed 7/23/2021.  Claims 1-7, 10-15, and 20-26 are pending.  Claim 15 is withdrawn and amended.  Claims 1-7, 10-14, and 20-26 are examined thusly.  Claims 1 and 3 were amended.  Claims 8 and 9 are cancelled.  Claims 20-26 are added as new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi (WO 2014/010401) in view of Maillet et al. (WO 2015/145073) and Lu et al. (US 7842395) with evidence from de la Torre et al. (Chemical Communications).  US20170204001, which is the PG-Pub of the ‘073 National Stage Application, is used as the translation.  See MPEP 1893.01(d)
Miyagi discloses a glass laminate.  Concerning claim 20, Miyagi discloses the glass laminate (FIG. 3) comprises a first glass sheet (element 11) with a coating (element 12) directly contacting the first glass sheet and a interlayer (element 13), wherein the interlayer contains a phthalocyanine dye (p. 17, lines 697-704), which as evidenced by de la Torre has an inherent blue/green color (p. 2001, 1st col.) and the coating contains a titanium oxide layer having a thickness of 5 to 30 nm (p. 7, lines 283-284; p. 8, lines 316-317).  Miyagi discloses the thickness overlaps and includes the claimed range (p. 7, lines 283-284; p. 8, lines 316-317).  As such, it would have been obvious to one of ordinary skill in the art to use the laminate in any building article, including those claimed.  When the coating is a near-IR reflecting coating, the stack of dielectric layers are below the titanium oxide layer having a thickness of 10 nm (p. 15, lines 601-615).  As shown in Examples 21-26, a stack of dielectric layers are disposed above the titanium oxide layer having a thickness of 10 nm (p. 16, lines 630-639).  However, Miyagi is silent to the optical coating having the claimed first stack and interlayer with different colors in different zones or regions.
Maillet discloses a solar protection coating having a titanium oxide layer comprising silicon, wherein Si/Ti atomic ratio is 0.01 to 0.25 and the titanium oxide layer has silicon and titanium represent of at least 90% of atoms other than oxygen (para. 0023).  The coating further comprises dielectric underlayers (or first stack) and dielectric overlayers (or second stack), wherein the underlayer is one or two layers having the structure as claimed (para. 0021-0024).  The dielectric layers comprise the materials as claimed in claim 21 (para. 0027) and the underlayers have an overall optical thickness of 30 to 90 nm (para. 0028) and the overlayers have an overall optical thickness of 7 to 30 nm, which meet the limitations of claims 22 and 23 para. 0029).  With respect to claims 24 and 25, the underlayer(s) are one or two layers, wherein the single layer comprises silicon nitride and with two layers, the first layer is silicon oxide and the second layer is silicon nitride (para. 0030-0031).  Regarding claim 26, the overlayers comprise a silicon oxide layer and a titanium oxide layer (para. 0032).  The solar protection coating of Maillet provides a coating that does not exhibit microcracking or other defects, and as such maintains the optical properties desired during secondary processing of the glass laminate (para. 0015 and 0020; FIG. 1).  As such, it would have been obvious to one of ordinary skill in the art to use the solar protection coating of Maillet as the optical coating of Miyagi, in order to provide a coating that does not exhibit microcracking or other defects during secondary processing such as bending.
Lu discloses an interlayer with different colored regions of different colors (col. 3, lines 18-30).  Colored regions provide desired visual effects and as such, different colored regions having different colors can provide different desired visual effects (cols. 2-3).  As such, it would have been obvious to one of ordinary skill in the art to provide an interlayer having multiple colored regions or zones, in order to achieve the different desired visual effects.

Allowable Subject Matter
Claims 1-7 and 10-14 are allowed.  The combination of the overall optical thickness of each of the first and second stacks and the physical thickness of the titanium oxide, along with the positioning of each stack and the other limitations as set forth in claim 1, is commensurate in scope with the intended effects as shown in the examples.

Response to Arguments
Applicant’s arguments, see pp. 7-10, filed 7/23/2021, with respect to the 35 USC 103 rejection under Miyagi in view of Maillet with evidence from de la Torre and further in view of Anderson have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instantly claimed invention as recited in claim 1 is found to be allowable over the prior art and is commensurate in scope with the examples that produce the desired properties.  However, it is noted that newly added claim 20 does not recite the elements as disclosed in claim 1.  As such, the references are still applicable to claims 20-26 for the same reasons set forth previously.  Examiner notes incorporating the limitations of both claims 22 and 23 into claim 20 would overcome the prior art and would be considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783